 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
         SANG KYUN YOO; and
 6       CHANG RYUL YOO,
 7                            Plaintiffs,
                                                        C20-1127 TSZ
 8          v.
                                                        MINUTE ORDER
 9       TRACY RENAUD, 1 et al.,

10                            Defendants.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
        (1)   Having reviewed the parties’ Joint Status Report, docket no. 17, the Court
13 DIRECTS the parties to file another Joint Status Report on or before June 1, 2021.

14          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
             Dated this 27th day of April, 2021.
16

17                                                    William M. McCool
                                                      Clerk
18
                                                      s/Gail Glass
19                                                    Deputy Clerk

20
     1
     Tracy Renaud, the Acting Director of U.S. Citizenship and Immigration Services (“USCIS”),
21 is SUBSTITUTED for Kenneth T. Cuccinelli, formerly the Senior Official Performing the Duties
   of the Director of USCIS. See Fed. R. Civ. P. 25(d). In addition, Alejandro Mayorkas, Secretary
22 of the U.S. Department of Homeland Security (“DHS”), is SUBSTITUTED for Chad F. Wolf,
   former Acting Secretary of DHS, and Anthony J. Blinken, Secretary of State, is SUBSTITUED
   for Michael R. Pompeo, former Secretary of State.
23

     MINUTE ORDER - 1
